Appeal from an order of the Supreme Court at Special Term, entered February 14,1974 in Saratoga County, which denied the defendant’s motion to dismiss the plaintiff’s complaint pursuant to CPLR 3012 (subd. [b]) and directed that the plaintiff’s complaint be accepted. There is no showing on the present record of any justification or excuse for failing to serve a complaint until 25 months subsequent to the service of the summons. The affidavits submitted on the motion also fail to demonstrate that the action has merit. Order reversed, on the law and the facts, and complaint dismissed, without costs. Herlihy, P. J., Staley, Jr., Sweeney, Kane and Reynolds, JJ., concur.